Title: From Thomas Jefferson to Thomas Mann Randolph, 19 April 1798
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Th:J. To TMR.
            Philadelphia Apr. 19. 98.
          
          I wrote you last on the 12th. inst. two days after which I recieved yours of the 2d. from it’s frequently happening that instead of arriving on Tuesday (as all letters do by the Fredericksburg post) your’s arrive on Saturday, the day the Richmond letters come here, I presume they come by the way of Richmond. if they arrived on Tuesday, they would be acknoleged in my letters of Thursday, which is the day for writing hence to our neighborhood. I am in hopes the establishment of a post office at Milton will enable you to put your letters in in time for the Fredericsburg post, & gain a week in the date of the answer. a letter from George Jefferson of the 11th. informs me he had that day forwarded the harpsichord & box of plants by the Milton boats. I am in hopes therefore they are by this time planted at Monticello. since that I have forwarded by another opportunity (under the superintendance of C. L. Lewis who went passenger to Richmond in the same vessel) a Windsor sopha with a mattras, which I hope will get up safe. Clarke writes me he had forwarded my bacon &c to Columbia & written to you on the subject. his tobo. is all at Richmond where I hope George’s will soon join it. I entirely approve your measure of breaking up Phill’s cart & putting his mules to the plough. perhaps this may give me time to buy  mules either at Georgetown or Richmond, which would be far preferable to horses at any price, but especially at such prices as they seem to have risen to. on the subject of Darlington, I have always ascribed his dullness, stumbling & weakness to sickness, and been confident that if his health becomes firm he will be highly valuable to me. and I trust that the long rest he has had will give him time to recover. though continuing mine he might still serve you the half of the year that I am from home: for I would rather you should keep & use him for your own riding in the neighborhood than leave him at Monticello. he must now be as well as rest can make him. I wish you therefore to take him till wanting for my journey.I have got for you Bell’s abridgment, the Edinburgh Dispensatory and the Ivory book: but there is no chance of getting the Genera of Linnaeus. I hope mr Davenport is going on with spirit. Richardson is here under inoculation: he is now in the fever, and so far doing well. his anxiety to learn the art of plaistering induces him to wish to pass as much of the summer here as possible. he was employed in cutting stone till lately, & will return here in the winter to perfect himself in that business. he wishes to send mr Duke a brick from this place as a model, & proof how much too careless our workmen are in making theirs.
          I inclosed you the last week the instructions & communications of our ministers. their effect on the popular mind is artifically increased & kept up here by the merchants & satellites of the administration. probably the same may be done in other large mercantile towns. but in the country we learn that it has no effect towards rendering war more palateable to the farmer. it will probably lessen the respect which many had entertained for the French government, who will not analyse and see that the government is really not implicated in the corrupt part of the business. we do expect also they will check the career of the Eastern sentiment which was rapidly getting into a direction very different from what it has been. however that will get to rights unless the Executive should be able to plunge us into war irrecoverably during the momentary operation & first impressions from these papers. a circumstance which will shorten the duration of their effect on the people is the entire stagnation of the sale of wheat & flour. they are still quoted indeed the former at 1.20 the latter 7. to 7.50 but they cannot be sold at any price. Baltimore & N. York have both suspended their shipments to the W. Indies. this place was shipping a little, in armed vessels, but probably the expectation of a decree of France making armed neutral vessels lawful prize will damp this kind of enteprize. the worst effect of these papers has been in the H. of Repr. they have carried over all the waverers to the other side. we now expect to lose every question which shall be  proposed. they begin to talk of ways & means. the sum to be raised by new taxes is differently estimated from 3. to 7. millions of Dollars. if the former only, they can get it by stopping the interest of the public debt, which is the plan of some. if a larger sum, they will venture on a land tax. in every case it is believed we shall get away by the middle of May. the whigs in the H. of Repr. will oppose the bill for building &c 16. armed vessels, passed by the Senate, and endeavor to restrain private arming. they will fail in the questions, but the discussion will inform the public mind, from which source alone our safety & peace can be hoped. affections to my dear Martha, & kisses to the little ones. cordial salutations to yourself. Adieu.
          
            P.S. since writing the above, the Secretary of state has applied to me for the loan of Escarbot’s and Champlain’s travels in N. America. Escarbot I know I have, & I believe Champlain also, but of this last I am not certain. will you be so good as to search for & forward one or both from my library? you will see by the Catalogue whether I have Champlain or not. I have an idea it is a 4to. volume. the government want them for the settlement of their dispute with England as to the St. Croix river. let them be very well wrapped up, first in paper, then coarse linen, and directed ‘on public service’ to myself, or in my absence to the Secretary of state, and sent by the Fredericksburg post under a particular charge to take care of them. from Fredericksburg they will come in the stage & safe. if they come by the first return of post they will find me here. they are rendered the more precious because the government has endeavored to have them procured in Europe & are assured on trial that they are not to be had.
          
        